DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al (pub # 20160004322).

Consider claim 4. Takada et al teaches An electronic apparatus comprising: 
a sensor configured to detect a gesture made without contacting the electronic apparatus; (paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when a gesture made without contacting the electronic apparatus is detected while an icon is displayed in a display screen of a display, locate a position of a driver based on a direction of a first detected gesture and shift the icon to a position near the driver.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 

Consider claim 5. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to translate the icon in a direction.  (Fig. 5 and paragraph 0046, NAVI icon is moves in the direction of the driver’s hand).

Consider claim 6. Takada et al further teaches The electronic apparatus according to claim 4, wherein the controller is configured to shift the icon to a position along a side of the display screen near the driver. (See at least Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729).

Consider claim 1. Takada et al teaches  An electronic apparatus comprising: 
(paragraphs 0032, 0033, and Fig. 2, sensing unit 103).
and a controller configured to, when the gesture made without contacting the electronic apparatus is detected, locate a position of a driver based on a direction of a first detected gesture and change the display screen to a display screen corresponding to the position of the driver.  (paragraphs 0045, 0046 and Figs. 4 and 5, Navi icon on display unit 112 is moved to a side of the display where the driver’s hand is detected). 
Takada et al does not specifically disclose while a first screen and a second screen are displayed in a display screen of a display.  However Oda et al discloses in at least Fig. 5  and paragraph 0038 an input screen for a vehicle comprising right region 40 (first screen) and a left region 42 (second screen).  Therefore it would have been obvious to one of ordinary skill in the art to modify the display of Takada et al to have a first screen and a second screen as disclosed by Oda et al so as to realize an intuitive input operation on a display device even though a driver sits at a position away from the display device and also easily interpreting the correspondence between an input operation and a result in response to the input operation (Oda et al paragraph 0007).

Consider claim 2. Takada et al further teaches The electronic apparatus according to claim 1, wherein the controller is configured to display the first screen with a high priority at a position near the driver and the second screen with a low priority at a position farther from the driver than the first screen.  (See at least Fig. 5 where the NAVI icon is on a side of the display closest to the driver’s hand, thus a high priority near the driver).

Consider claim 7. Takada et al further teaches The electronic apparatus according to claim 1, wherein the electronic apparatus is an in-vehicle apparatus, (abstract).
and a position of a driver is a driver sheet. (paragraph 0043).

Consider claim 8. Takada et al further teaches A mobile body including the electronic apparatus according to claim 1.  (abstract, vehicle).

Consider claim 9. Takada et al further teaches A mobile body communicatively connected to the electronic apparatus according to claim 1. (abstract, vehicle).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (pub # 20160004322) in view of Oda et al (pub # 20150367729) as applied to claim 1 above, and further in view of Waeller et al (pub # 20100149072).

Consider claim 3. Takada et al in view of Oda et al does not specifically disclose The electronic apparatus according to claim 1, wherein the controller is configured to increase a display screen area of the first screen positioned near the driver to be larger than a display screen area of the second screen located farther from the driver than the first screen.  However Waeller et al in at least paragraph 0012 discloses a display device for a vehicle wherein the operating objects for the driver are shown further to one 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHAYCE R BIBBEE/Examiner, Art Unit 2624    

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624